Citation Nr: 1501187	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung cancer.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for a respiratory disability other than lung cancer, to include growth on the lungs or restrictive lung disease, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure or as secondary to hypertension.

7.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure or as secondary to service-connected disabilities.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  The Veteran died in August 2011, and the appellant is his surviving spouse, who has been substituted as the appellant in this claim.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2007 rating decision, in relevant part, denied entitlement to a compensable rating for service-connected bilateral hearing loss; found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a lung disorder; found that new and material evidence had been received to reopen the claims of entitlement to service connection for kidney disease and hypertension; denied entitlement to service connection for kidney disease, hypertension, sleep apnea, and a heart condition; and denied entitlement to a TDIU.  

The Veteran filed a notice of disagreement with the February 2007 rating decision in March 2007, and a statement of the case was issued in March 2008.  The Veteran filed a VA Form 9 substantive appeal in March 2008.  

The Board notes that the Veteran expressly limited his March 2008 substantive appeal to the issues of entitlement to a rating in excess of 50 percent for PTSD (which was resolved in the Board's November 2010 decision), entitlement to an increased rating for bilateral hearing loss, and entitlement to service connection for hypertension, kidney disease, and lung disease.  However, the Board's November 2010 decision and remand listed all of the issues that are on the title page of the current decision (except for the claim of entitlement to service connection for the cause of the Veteran's death), and remanded these additional issues to the RO for further development.  Because the Veteran, and now the appellant, has been led to believe that the issues of entitlement to service connection for sleep apnea and a heart disability and entitlement to a TDIU are on appeal, the Board will continue to treat these issues as if they were properly appealed and will remand them below.  

The Board further notes that the November 2010 remand erroneously treated the claims seeking service connection for lung cancer, hypertension, and a kidney disability as if they had not been subject to prior, final denials.  That is, the Board did not contemplate whether new and material evidence had been submitted to reopen these claims.  The Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As part of the Board's prior mischaracterization of the new and material evidence claims, its prior decision and remand did not determine whether all proper notification provisions of the Veterans Claims Assistance Act of 2000 (VCAA) had been followed.  As will be discussed in more detail below, the Board finds that the proper VCAA notice provisions have been followed with respect to the lung cancer claim, but not with respect to the hypertension and kidney disability claims.  Because it would be prejudicial to the appellant to adjudicate the hypertension and kidney disability claims without providing her with proper VCAA notice, the Board finds that those claims must be remanded for further development.  

In the Veteran's March 2008 substantive appeal, he requested to be scheduled for a hearing at his local RO before a Member of the Board.  He withdrew this request in writing in an April 2008 signed statement, and the appellant has not requested a hearing.  Therefore, no outstanding hearing request remains in this case.

The Board has recharacterized the claim of entitlement to service connection for a lung disability to the broader characterization of "entitlement to service connection for a respiratory disability" in order to more accurately reflect the contentions of the Veteran and the appellant.  

The claim of entitlement to service connection for the cause of the Veteran's death was denied by rating decision in May 2013.  The appellant filed a notice of disagreement with this decision in November 2013.  No statement of the case has yet been issued.  The Board has therefore taken jurisdiction of this claim for the limited purpose of remanding for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and a kidney disability; entitlement to service connection for a respiratory disability, a heart disability, and sleep apnea; entitlement to a TDIU; and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied a claim of entitlement to service connection for lung cancer.  

2.  In a May 2002 rating decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for lung cancer.

3.  In a July 2002 rating decision, the RO continued the denial of the claim of entitlement to service connection for lung cancer.

4.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lung cancer.

5.  The Veteran's bilateral hearing loss manifested by no more than Level III hearing in the right ear and no more than Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence that is pertinent to the lung cancer claim has not been added to the record since the July 2002 rating decision; thus, the claim of entitlement to service connection for lung cancer is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  With respect to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for lung cancer, an August 2006 letter advised the Veteran that this claim had previously been denied because the evidence of record did not demonstrate that the Veteran had current lung cancer that was caused or aggravated by service.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent, supra.  

With respect to the claim of entitlement to an increased rating for bilateral hearing loss, the Board notes the August 2006 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate this claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran and the appellant relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The RO arranged for the Veteran to undergo a VA examination in connection with his lung cancer claim in January 2011.  The Board finds that the resulting examination report is adequate to decide the lung cancer claim.  The examination report reflects review of the claims folder and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the rationales for these opinions with citation to pertinent medical principles and the facts of the Veteran's case.  For these reasons, the Board concludes that the January 2011 VA examination report in this case provides an adequate basis for a decision on the lung cancer claim.  

The RO arranged for the Veteran to undergo VA examinations in connection with his bilateral hearing loss claim in February 2007 and January 2011.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examination reports reflect interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor the appellant has asserted that there is any deficiency in the examinations that were conducted.  Further, the Board observes that the examination reports describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination report.  For these reasons, the Board concludes that the report of the February 2007 and January 2011 examinations provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available, in relevant part, for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from December 1965 to October 1967 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

In the case at hand, the appellant contends that the Veteran developed lung cancer that was due to his in-service Agent Orange exposure.

The Veteran's claim of entitlement to service connection for lung cancer was initially denied in March 2002 based on a determination that the Veteran did not have lung cancer.  This finding was continued in rating decisions dated in May 2002 and July 2002.  Of record at the time of the July 2002 decision were the Veteran's service treatment records and VA and private medical evidence.  The Veteran was provided written notice of all of these determinations, along with notice of his appellate rights, but he did not appeal.  Therefore, new and material evidence is required before this claim may be reopened.

The Board notes that, since the July 2002 rating decision, VA and private medical records have been added to the claims file and the Veteran underwent a VA respiratory disorders examination in January 2011.  None of this evidence, however, contains a diagnosis of lung cancer.  

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for lung cancer.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran underwent a VA examination in February 2007.  At this examination, the Veteran reported that he has difficulty understanding speech in noise.  The resulting examination report shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
65
LEFT
20
25
35
50
60

The puretone threshold average was 52.5 decibels in the right ear and 42.5 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 84 percent in the right ear and 85 percent in the left ear.  The above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  The Board notes that there is no exceptional pattern of hearing impairment in the ears pursuant to 38 C.F.R. § 4.86(a).  Under Table VII, these findings do not warrant a compensable rating.

The Veteran also underwent a VA examination in January 2011.  At this examination, the Veteran reported that he has difficulty understanding speech in noise.  The resulting examination report shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
70
LEFT
20
35
40
50
55

The puretone threshold average was 57.5 decibels in the right ear and 45 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The above audiological findings show Level III hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  The Board notes that there is no exceptional pattern of hearing impairment in the ears pursuant to 38 C.F.R. § 4.86(a).  Under Table VII, these findings do not warrant a compensable rating.

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran and the appellant regarding the impact his service-connected bilateral hearing loss had on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable disability rating for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart, supra.

In reaching this conclusion, the Board also has considered whether the appellant is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably described the Veteran's disability level and symptomatology for the appeals period.

Specifically, as discussed above, the relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacted his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected bilateral hearing loss in this claim is adequate.  Therefore, referral of the bilateral hearing loss disability in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

New and material evidence having not been received, the claim of entitlement to service connection for lung cancer is not reopened.

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for a respiratory disability other than lung cancer, to include growth on the lungs or restrictive lung disease, to include as due to herbicide exposure.  The Board notes that private medical records from shortly prior to the Veteran's death reflect that he reported difficulty breathing that was attributed, in part, to what an August 2011 private hospital record referred to as "an obstructing upper throat cancer."  An August 2011 admission diagnosis lists the Veteran as having oropharyngeal squamous cell carcinoma.  An August 2011 discharge summary notes an impression of obstructing airway squamous cell carcinoma of the tonsil with bleeding as a cause of death.  

The Board notes that the Veteran did not have cancer at the time of the January 2011 VA examination and, therefore, VA was unable to obtain an opinion on whether this cancer may be properly characterized as a respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) for purposes of granting presumptive service connection under 38 C.F.R. § 3.309(e) based on his confirmed Agent Orange exposure.  The Board notes that, while it is clear that the Veteran did not have lung cancer, it is not clear whether the Veteran's cancer was of the bronchus, larynx, or trachea or, if not one of these types of cancers, it was a cancer that could otherwise be classified as a cancer of the respiratory system.  The Board therefore finds it necessary to remand this case so that such an opinion may be obtained. 

As noted in the Introduction, above, the claims of entitlement to service connection for hypertension and a kidney disability, both to include as due to herbicide exposure, have actually been subject to prior, final denials and thus require the submission of new and material evidence in order to reopen these claims before they may be considered on their merits.  Such notice has not yet been provided for these issues.  The Board therefore finds it necessary to remand these claims for proper VCAA notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the claims of entitlement to service connection for a kidney disability and a heart disability are inextricably intertwined with the hypertension claim, as competent and probative evidence of record suggests that the Veteran may have had one or more kidney and heart disabilities that were incurred secondary to, or aggravated by, his hypertension.  Therefore, the Board must defer consideration on these issues until such time as the necessary evidentiary development of the hypertension claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Furthermore, the appellant contends that private medical records reflect a possible diagnosis of ischemic heart disease, which would qualify for presumptive service connection under 38 C.F.R. § 3.309(e).  As noted by the appellant in a statement responding to the findings of the January 2011 VA examination report, it is unclear that the VA examiner had access to all of the Veteran's pertinent private medical records to be equipped to make a determination on whether the Veteran had ischemic heart disease (or any other disability that qualifies for presumptive service connection based on herbicide exposure).  In relevant part, presumptive service connection is available under 38 C.F.R. § 3.309(e) for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  On remand, an opinion on whether the Veteran had a heart disability that qualifies for presumptive service connection should be obtained.

The Board also finds it necessary to remand the issue of entitlement to service connection for sleep apnea, claimed as secondary to service-connected disabilities.  Despite the absence of any competent indication of a link between the Veteran's PTSD and his sleep apnea, the Board notes that the November 2010 remand directed that an opinion be obtained with respect to the question of whether the Veteran's sleep apnea was caused or aggravated by a service-connected disability.  The Board notes, that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the January 2011 VA examination report in this case does not address the question that was posed in the prior Board remand, the Board finds it necessary to remand this claim so that it may be sent to an appropriate examiner for an opinion on whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  

The claim for TDIU is inextricably intertwined with the above claims.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the remaining claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the claim of entitlement to service connection for the cause of the Veteran's death was denied by rating decision in May 2013.  The appellant filed a notice of disagreement with this decision in November 2013.  The appellant has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to service connection for the cause of the Veteran's death must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue. The RO is free to undertake any additional development deemed necessary with respect to that issue.

2.  Ensure full compliance with all notification required by 38 U.S.C.A. § 5103 and 5103A and 38 C.F.R. § 3.159 for the claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and a kidney disability, to include as due to herbicide exposure.  In particular, the notification that is outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), must be completed.  

3.  Send the claims file to an appropriate VA examiner to provide an opinion on the question below.  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred secondary to, or aggravated by, his service-connected PTSD?  

The reasons and bases for the opinion are to be fully explained.

4.  Send the claims file to an oncologist or other appropriate specialist for review in order to obtain an opinion on the following:

(a)  Please provide as precise a diagnosis of the Veteran's upper throat cancer as possible, to include an identification of the primary site.  

(b)  Please opine as to whether the Veteran's cancer may be properly classified as a "respiratory cancer."  For VA purposes, "respiratory cancer" is defined as a cancer of the lung, bronchus, larynx, or trachea.

(c)  Please determine whether any diagnosed cancer is at least as likely as not (a 50 percent probability or greater) caused by or otherwise related to the Veteran's military service.  The answer to this question should contemplate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cancer was actually a result of his Agent Orange exposure, independent from any VA presumptions.  

A complete rationale, with discussion of pertinent medical principles and the medical evidence of record, must be provided.

5.  Send the claims file to a cardiologist or other appropriate specialist for review in order to obtain an opinion on the following:

Based on review of the Veteran's medical records, it is at least as likely as not (a 50 percent probability or greater) that the Veteran had a heart disability that qualifies as ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina?  In answering this question, please discuss the medical evidence noted by the appellant as indicating ischemic heart disease.

A complete rationale, with discussion of pertinent medical principles and the medical evidence of record, must be provided.

6.  After the development requested above has been completed, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


